FILE COPY




                                   No. 07-15-00066-CR


Luis Angel Aguilera                          §     From the 47th District Court
 Appellant                                           of Potter County
                                             §
v.                                                 April 20, 2015
                                             §
The State of Texas                                 Opinion Per Curiam
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated April 20, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed for want of jurisdiction.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo